Exhibit 10.13

FIRST CAPITAL BANCORP

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR

GARY L. ARMSTRONG

Effective February 1, 2011



--------------------------------------------------------------------------------

INTRODUCTION

This Supplemental Executive Retirement Plan Agreement (the “Agreement”) is
between First Capital Bancorp (the “Company”) and Gary Armstrong (the
“Participant”), and is effective February 1, 2011.

The Company desires to provide an unfunded, nonqualified supplemental retirement
benefit to the Participant, who is a select management and highly compensated
employee who contributes materially to the long-term stability and financial
success of the Company. Benefits under this Agreement are intended to supplement
benefits under the Company’s tax-qualified retirement plan. The Board has
determined that the benefits to be paid to the Participant constitute reasonable
compensation for the services to be rendered by the Participant.

ARTICLE I

DEFINITIONS

The following phrases or terms have the indicated meanings:

1.01 Beneficiary. The person, persons, entity, entities or the estate of a
Participant entitled to receive benefits under the Agreement in accordance with
a properly completed beneficiary designation form. If a Participant fails to
complete a beneficiary designation form, or the form is incomplete, Beneficiary
means the Participant’s surviving spouse if he is married as of his date of
death; otherwise, the Participant’s estate. A Participant may amend or change
his Beneficiary designation in accordance with procedures established by the
Board.

1.02 Board. The Board of Directors of the Company.

1.03 Cause. Dishonesty, fraud, misconduct, gross incompetence, gross negligence,
breach of a material fiduciary duty, material breach of an agreement with the
Company, unauthorized use or disclosure of confidential information or trade
secrets, or conviction or confession of a crime punishable by law (except minor
violations), in each case as determined by the Company, which determination
shall be binding. Notwithstanding the foregoing, if “Cause” is defined in an
employment agreement between the Insured and the Company, “Cause” shall have the
meaning assigned to it in such agreement.

1.04 Committee. The Compensation Committee of the Company’s Board of Directors,
or such other Committee of the Board as may be delegated with the duty of
administering and determining Participant eligibility under the Agreement.

1.05 Code. The Internal Revenue Code of 1986, as amended.

1.06 Company. First Capital Bankcorp and its successors and assigns.



--------------------------------------------------------------------------------

1.07 Disability. A Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.

1.08 Key Employee. Any Participant who, with respect to a publicly-traded
company, is (i) one of the top-fifty most highly compensated officers with
annual compensation in excess of $130,000 (as adjusted from time to time by
Treasury regulations); (ii) a five percent owner of the Company; or (iii) a one
percent owner of the Company with annual compensation in excess of $150,000 (as
adjusted from time to time by Treasury regulations).

1.09 Retirement. Separation from service with the Company on or after age 65.

ARTICLE II

PARTICIPATION

A Participant’s participation in the Agreement shall begin as of the date
specified by the Committee. An individual shall remain a Participant until his
designation as a Participant has been revoked or rescinded.

ARTICLE III

BENEFITS

3.01 Retirement Benefit. Upon Retirement, a Participant shall be entitled to a
Retirement benefit equal to $250,000, payable in a single lump sum, except as
otherwise provided in this Article III.

3.02 Timing of Payment. The payment of any benefit under this Article shall be
made as of the first business day of the month following the date of the
Participant’s separation from service; provided, however, that payment to a Key
Employee upon a separation from service other than for death shall not be made
until the first business day of the seventh month following such separation.

3.03 Vesting. The Participant’s Retirement benefit shall vest on the date the
Participant attains age 60, provided the Participant remains in full-time
employment with the Company on such date.

3.04 Involuntary Termination of Employment. If the Participant’s employment is
involuntarily terminated by the Company without Cause, the Participant shall
become fully vested in and entitled to payment of the Retirement benefit.

3.05 Disability. If a Participant terminates employment with the Company due to
Disability, he shall be entitled to receive his vested Retirement benefit as
determined pursuant to the vesting schedule in Section 3.02.]



--------------------------------------------------------------------------------

3.06 Death Benefits. In the event of a Participant’s death prior to termination
of employment, the Participant shall become fully vested in, and entitled to the
payment of the Retirement benefit. Payment shall be made to the Participant’s
Beneficiary in a single lump sum commencing within 90 days following the
Participant’s death.

ARTICLE IV

GUARANTEES

The Company has only a contractual obligation to pay the benefits described in
Article III. All benefits are to be satisfied solely out of the general
corporate assets of the Company which shall remain subject to the claims of its
creditors. No assets of the Company need be segregated or committed to the
satisfaction of its obligations to any Participant or Beneficiary under this
Agreement, although, in its sole discretion, the Company may segregate assets,
in a trust or otherwise, for the purpose of paying benefits under the Agreement.
If the Company, in its sole discretion, elects to purchase life insurance on the
life of a Participant in connection with the Agreement, the Participant must
submit to a physical examination, if required by the insurer, and otherwise
cooperate in the issuance of such policy or his rights under the Agreement will
be forfeited.

ARTICLE V

TERMINATION OF EMPLOYMENT

5.01 No Guarantee of Employment. The Agreement does not in any way limit the
right of the Company at any time and for any reason to terminate the
Participant’s employment or such Participant’s status as an eligible employee.
In no event shall the Agreement, by its terms or by implication, constitute an
employment contract of any nature whatsoever between the Company and a
Participant.

5.02 Termination of Employment. A Participant whose employment with the Company
is terminated with Cause shall immediately cease to be a Participant under this
Agreement and shall forfeit all rights under this Agreement. A Participant on
authorized leave of absence from the Company shall not be deemed to have
terminated employment or lost his status as an eligible employee for the
duration of such leave of absence, provided he returns to employment on or
before the date of the end of the leave period.

ARTICLE VI

AMENDMENT OR TERMINATION OF PLAN

This Agreement may be amended or terminated only by a written instrument
executed by both the Participant and the Company. The rights of the Company set
forth in this Article VI are subject to the condition that the Board or its
delegate shall take no action to terminate the Agreement or decrease the benefit
that would become payable or is payable, as the case may be, with respect to a
Participant who has become eligible for early, normal or postponed retirement
under the Company’s tax-qualified retirement plan. Upon the termination of this
Agreement by the Board, the Agreement shall no longer be of any further force or
effect, and neither the Company, nor the Participant shall have any further
obligation or right under this Agreement. Likewise, the rights of any individual
who was a Participant and whose designation as a Participant is revoked or
rescinded by the Board shall cease upon such action.



--------------------------------------------------------------------------------

ARTICLE VII

OTHER BENEFITS AND AGREEMENTS

The benefits provided for the Participant and his Beneficiary under the
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company for its employees, and, except as
may otherwise be expressly provided for, the Agreement shall supplement and
shall not supersede, modify or amend any other plan or program of the Company in
which a Participant is participating.

ARTICLE VIII

RESTRICTIONS ON TRANSFER OF BENEFITS

No right or benefit under the Agreement shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
do so shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefit. If the Participant or Beneficiary under the Agreement
should attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
any right to a benefit hereunder, then such right or benefit, in the discretion
of the Board, shall cease and terminate, and, in such event, the Board may hold
or apply the same or any part thereof for the benefit of such Participant or
Beneficiary, his or her spouse, children, or other dependents, or any of them,
in such manner and in such portion as the Board may deem proper.

ARTICLE IX

ADMINISTRATION OF THE PLAN

9.01 General. The Agreement shall be administered by the Committee, in its sole
and complete discretion. Subject to the provisions of the Agreement, the
Committee may adopt such rules and regulations as may be necessary to carry out
the purposes hereof. The Committee’s interpretation and construction of any
provision of the Agreement shall be final and conclusive. The Committee in its
sole discretion may delegate ministerial duties with respect to the
administration of the Agreement to employees of the Company or to third parties.

9.02 Indemnification of the Board. The Company shall indemnify and save harmless
each member of the Committee against any and all expenses and liabilities
arising out of membership on the Committee related to any shareholder or similar
action involving the Agreement, excepting only expenses and liabilities arising
out of a member’s own willful misconduct. Expenses against which a member of the
Committee shall be indemnified hereunder shall include without limitation, the
amount of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted, or a proceeding brought
or settlement thereof. The foregoing right of indemnification shall be in
addition to any other rights to which any such member may be entitled.

9.03 Powers of the Board. In addition to the powers hereinabove specified, the
Committee shall have the power to compute and certify the amount and kind of
benefits from time to time payable to Participants and their Beneficiaries under
the Agreement, to authorize all disbursements for such purposes, and to
determine whether a Participant is entitled to a benefit under Agreement
section 3.01.

9.04 Information. To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the compensation of all Participants, their retirement, death or
other cause for termination of employment, and such other pertinent facts as the
Committee may require.



--------------------------------------------------------------------------------

9.05 Claims Procedure. All claims for benefits shall be in writing in a form
satisfactory to the Committee. If the Committee wholly or partially denies a
Participant’s or Beneficiary’s claim for benefits, the Board shall review the
Participant’s claim in accordance with applicable procedures described in the
Employee Retirement Income Security Act of 1974.

9.06 Notice Requirement.

Any notice which shall be or may be given under the Agreement shall be in
writing and shall be mailed by United States mail, postage prepaid. If notice is
to be given to the Company such notice shall be addressed, to the attention of
the Secretary, at:

First Capital Bancorp

4222 Cox Road, Suite 200

Glen Allen, Virginia 23060

If notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address on the records of the Company.

9.07 Code Section 409A. To the extent applicable, this Agreement is intended to
comply with Code Section 409A, and the Committee shall interpret and administer
the Agreement in accordance therewith. In addition, any provision, including,
without limitation, any definition, in this Agreement that is determined to
violate the requirements of Code Section 409A shall be void and without effect
and any provision, including without limitation, any definition, that is
required to appear in this Agreement under Code Section 409A that is not
expressly set forth shall be deemed to be set forth herein, and the Agreement
shall be administered in all respects as if such provisions were expressly set
forth. In addition, the timing of payment of the benefits provided for under
this Agreement shall be revised as necessary for compliance with Code
Section 409A.

ARTICLE X

MISCELLANEOUS

10.1 Binding Nature. The Agreement shall be binding upon the Company and its
successors and assigns; subject to the powers set forth in Article VI, and upon
the Participant, the Beneficiary, and either of their assigns, heirs, executors
and administrators.

10.2 Governing Law. To the extent not preempted by federal law, the Agreement
shall be governed and construed under the laws of the Commonwealth of Virginia
(including its choice of law rules, except to the extent those rules would
require the application of the law of a state other than Virginia) as in effect
at the time of their adoption and execution, respectively.

10.03 Construction. Masculine pronouns wherever used shall include feminine
pronouns and the use of the singular shall include the plural.



--------------------------------------------------------------------------------

ARTICLE XI

ADOPTION

As evidence of its adoption of the Agreement, the Company and the Participant
have caused this document to be signed this 1st day of February 2011.

 

FIRST CAPITAL BANCORP By:  

/s/ John M. Presley

Its:   Managing Director & CEO

PARTICIPANT

/s/ Gary Armstrong

By: Gary Armstrong